UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-6243


JOHN LEWIS SEAY,

                Petitioner – Appellant,

          v.

HARRIS DIGGS, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:10-cv-00241-RAJ-FBS)


Submitted:   August 11, 2011                 Decided:   August 17, 2011


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John Lewis Seay, Appellant Pro Se. Craig Stallard, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               John Lewis Seay seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                        The

order is not appealable unless a circuit justice or judge issues

a    certificate        of     appealability.                28    U.S.C.     § 2253(c)(1)(A)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                        When the district court denies

relief    on    the     merits,      a    prisoner       satisfies          this    standard    by

demonstrating           that      reasonable          jurists       would     find     that    the

district       court’s       assessment      of       the     constitutional          claims    is

debatable      or     wrong.         Slack    v.       McDaniel,        529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at   484-85.          We     have    independently            reviewed        the    record    and

conclude       that        Seay     has    not        made        the   requisite       showing.

Accordingly, we grant Seay’s motion to supplement his informal

brief,    deny      a      certificate       of       appealability,          deny     leave   to

proceed in forma pauperis, and dismiss the appeal.                                   We dispense

with oral argument because the facts and legal contentions are

                                                  2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                               DISMISSED




                                    3